Investor Contacts: Carol K. Nelson, CEO Debra L. Johnson, CFO Cascade Bank www.cascadebank.com NEWS RELEASE Cascade Financial Announces Fourth Quarter Results; Credit Quality Metrics Strengthen, Net Interest Margin Improves Everett, WA – January 25, 2011 – Cascade Financial Corporation (NASDAQ: CASB), the parent company of Cascade Bank, today reported financial results for the fourth quarter ended December 31, 2010, which included improvements in overall credit quality metrics and an increase in net interest margin. “Improving asset quality remains a top priority for Cascade and we made steady progress on this goal in 2010.Nonperforming assets peaked in the third quarter of 2009 and have declined in every quarter since that time including a 20.2% quarterly reduction in the fourth quarter of 2010,” stated Carol K. Nelson, President and CEO.“We’ve also committed significant efforts to improve our funding mix, which included the restructuring transactions announced in October.This, along with efforts to reduce our cost of deposits, resulted in a net interest margin of 2.52% for the fourth quarter, an improvement of 26 basis points on a sequential quarter basis.” Cascade’s net operating loss totaled $8.0 million for the fourth quarter ended December 31, 2010, compared to a net operating loss of $6.0 million in the preceding quarter.The provision for loan losses for the quarter was $5.5 million, a 31.3% decrease on a sequential quarter basis.Nearly offsetting the $2.5 million reduction in the provision for the fourth quarter was an increase in REO expenses, writedowns and losses of $2.3 million.In addition, a fair value gain of $1.8 million was recorded and there was $1.0 million in increased gains on sale of securities as compared to the third quarter.These increases were more than offset by the $4.8 million prepayment penalty related to the balance sheet restructuring transactions previously announced.Including accruals for preferred stock dividends and accretion of issuance discount on preferred stock issued to the U.S. Treasury, Cascade reported a fourth quarter net loss attributable to common stockholders of $8.6 million, or $0.70 per diluted common share, compared to a net loss of $6.6 million, or $0.54 per diluted common share, in the preceding quarter and net income of $521,000, or $0.04 per diluted common share, for the fourth quarter a year ago.Dividend accruals on preferred stock issued to the U.S. Treasury under the Capital Purchase Program for the fourth quarter of 2010 totaled $515,000, and the accretion of the issuance discount on preferred stock for the quarter was $114,000. On October 21st, Cascade announced that it had successfully completed a series of balance sheet restructuring transactions which improved Cascade’s financial position.The transactions included the restructuring of Cascade’s securities portfolio, prepayment and/or modification of Cascade’s Federal Home Loan Bank (FHLB) advances, and the purchase of interest rate caps designed to protect both the net interest margin and stockholders’ equity from potential future rising interest rates. Significant items for the fourth quarter of 2010 include: · Provision for loan losses was $5.5 million; a 31.3% decrease on a sequential quarter basis; · Net charge-offs were $5.9 million; a 22.9% decrease on a sequential quarter basis; · Nonperforming assets to total assets declined to 5.51% from 6.36% on a sequential quarter basis; · Total allowance for loan losses increased to 2.62% of total loans, up from 2.51% three months earlier and 2.16% a year ago; · As part of the balance sheet restructuring, $4.0 million in gains on sale of securities partially offset FHLB prepayment penalty expense of $4.8 million; · Loan portfolio mix improved with a 37.3% reduction in real estate construction loans compared to three months earlier, and a 68.2% reduction from a year ago.Land acquisition and development/land loans are a component of this portfolio and are down 21.0% from three months earlier, and down 63.0% from one year ago; · A reduction in average interest rates paid on interest checking and CDs combined to reduce the cost of deposits by 6 basis points compared to the preceding quarter; · Net interest margin was 2.52%, a 26 basis point improvement on a sequential quarter basis; (more) Cascade Financial – 4Q10 Results January 25, 2011 Page 2 · Total risk-based capital ratio was 10.3%. For the year, net losses were $70.3 million and losses attributable to common stockholders were $72.8 million.Losses per diluted common share were $5.95, compared to a loss of $25.8 million, or $2.13 per diluted common share in 2009.The loan loss provision for all of 2010 was $56.5 million versus $44.2 million in 2009. Asset Quality “Asset quality metrics improved as a result of lower levels of nonperforming loans, liquidation of real estate owned (REO) and loan charge-offs” said Rob Disotell, EVP and Chief Credit Officer.Nonperforming loans declined during the quarter to $48.1 million, or 4.82% of total loans at December 31, 2010, compared to $68.4 million or 6.47% of total loans three months earlier.REO decreased to $34.4 million at December 31, 2010, compared to $35.0 million three months earlier.Nonperforming assets were $82.5 million or 5.51% of total assets at December 31, 2010, compared to $103.3 million or 6.36% at the end of the preceding quarter, and $124.9 million or 7.33% a year ago. The following chart shows declining levels of nonperforming assets for each of the quarters from December 31, 2009 through December 31, 2010 ($ in 000’s): The fourth quarter provision for loan losses was $5.5 million, with net charge-offs of $5.9 million.The provision for loan losses was $8.0 million for both the preceding quarter and the fourth quarter a year ago.The total allowance for loan losses now stands at $26.2 million, or 2.62% of total loans at quarter end, compared to $26.5 million, or 2.51% of total loans at September 30, 2010, and $26.0 million, or 2.16% of total loans a year ago. The following table shows nonperforming loans versus total loans in each category: Balance at Nonperforming NPL as a % LOAN PORTFOLIO ($ in 000's) 12/31/2010 Loans (NPL) of Loans Business $ $ % R/E construction Spec construction % Land acquisition and development/land % Commercial R/E construction - % Total R/E construction % Commercial R/E % Multifamily - % Home equity/consumer % Residential % Total loans $ $ % Nonperforming loans totaled $48.1 million at December 31, 2010 and continued to be centered in real estate construction, which were $12.6 million and commercial real estate, which were $28.4 million.The nonperforming real estate construction category is comprised of 7 borrower relationships, the two largest of which totaled $8.3 million and $3.3 million.The larger relationship is comprised of a loan for 70 (more) Cascade Financial – 4Q10 Results January 25, 2011 Page 3 completed condominiums in Tacoma, Washington, and the $3.3 million relationship includes loans for 19 finished lots and 6 completed spec homes in Lynnwood, Washington.Three borrower relationships/loans comprise the nonperforming commercial real estate loans, which include one office building and one retail center in Lacey, Washington, and one office building in Ballard, Washington.The office building in Lacey, Washington was transferred to REO after year-end. “During the fourth quarter of 2010, a total of $7.4 million in loans were placed on nonaccrual status, $9.5 million were converted to REO status, $12.2 million were paid off and $5.9 million were charged-off in connection with updated real estate appraisals or evaluations during the period,” said Disotell.“The pace of loans moving to nonaccrual status has slowed steadily over the past three quarters.” The following table reflects loans placed on nonaccrual status for each of the quarters in 2010: NONPERFORMING LOANS ($ in 000's) 4Q 2010 3Q 2010 2Q 2010 1Q 2010 Additions $ Additions of $7.4 million to nonperforming loans in the fourth quarter were centered in: · $4.2 million in business loans; · $1.2 million in land acquisition and development/land loans; · $687,000 in home equity/consumer loans; · $877,000 in residential loans. There were $12.2 million in paydowns on nonaccruing loans during the quarter.These loans were centered in: · $3.6 million in business loans; · $3.9 million in spec construction loans; · $2.4 million in land acquisition & development/land; · $2.0 million in commercial R/E loans. The following table shows the migration of nonperforming loans through the portfolio in each category (12/31/10 compared to 9/30/10): Additions Paydowns Charge-offs Balance at during during during Transfers Balance at NONPERFORMING LOANS ($ in 000's) 12/31/10 quarter quarter quarter (1) to REO 9/30/10 Business $ $ $ ) $ ) $ ) $ R/E construction Spec construction ) ) ) Land acquisition and development/land ) ) ) Total R/E construction ) ) ) Commercial R/E 71 ) ) - Home equity/consumer (1 ) ) - Residential ) ) - Total $ $ $ ) $ ) $ ) $ (1) Excludes $61 related to overdrawn checking accounts and recoveries of $124. (more) Cascade Financial – 4Q10 Results January 25, 2011 Page 4 The following table shows the change in REO during the quarter: Additions Balance at during Capitalized Paydowns/ Writedowns/ Balance at REO ($ in 000's) 12/31/10 quarter (1) Costs Sales Loss/Gain 9/30/10 R/E construction Residential construction $ ) $ ) $ Land acquisition & development/land ) ) Condominium construction - ) 31 - - Total R/E construction ) ) Commercial R/E 14 ) 13 Multifamily - ) ) - Residential 23 ) ) Total $ ) $ ) $ (1) Includes a $287 addition to REO related to the payoff of a first lien, and $2.0 million transferred from a completed condominium construction project to multifamily. “We continue to convert nonperforming loans to REO as quickly as possible,” said Disotell.“By taking control of the projects through the foreclosure process, we gain the ability to control the property so we can quickly liquidate these assets.”Net writedowns and losses of $4.7 million for REO were largely attributable to land acquisition and development/land, and resulted primarily from updated evaluations and appraisals of existing REO properties and secondarily to additional losses recorded upon sale of properties. Loans delinquent 31-89 days and still accruing totaled $2.9 million, or 0.29% of total loans at December 31, 2010, compared to $2.4 million, or 0.22% of total loans at September 30, 2010, and $2.6 million, or 0.22% of total loans at December 31, 2009.Cascade had no loans that were 90 days or more past due and still accruing interest at December 31, 2010. The following chart shows provision for loan loss expense and net charge-offs on a quarter by quarter basis for 2010 ($ in 000’s): Loan Portfolio Total loans decreased from a year ago as Cascade continues to aggressively reduce its real estate construction loan exposure.At December 31, 2010, real estate construction loans were 8.2% of total loans, compared to 21.4% at December 31, 2009.Total loans decreased 17.0%, or $205.0 million, on a year-over-year basis to $997.7 million at December 31, 2010. (more) Cascade Financial – 4Q10 Results January 25, 2011 Page 5 The following table shows the changes in the loan portfolio in each category (12/31/10 compared to 9/30/10 and 12/31/09): LOAN PORTFOLIO ($ in 000's) December 31, 2010 September 30, 2010 December 31, 2009 One Year Change Business $ $ $ -14.7 % R/E construction Spec construction -57.4 % Land acquisition and development/land -63.0 % Multifamily/custom construction - -100.0 % Commercial R/E construction -92.8 % Total R/E construction -68.2 % Commercial R/E % Multifamily % Home equity/consumer -5.6 % Residential % Total loans $ $ $ -17.0
